Order of business
The final version of the draft agenda for this sitting, as drawn up by the Conference of Presidents at its meeting of Thursday, 30 April 2009, pursuant to Rule 132 of the Rules of Procedure, has been distributed. The following amendments have been proposed:
Wednesday:
The GUE/NGL Group has requested that the joint statement on the Leinen, Dehaene, Brok, Guy-Quint and Kaufmann reports on the Treaty of Lisbon be removed from the agenda.
on behalf of the GUE/NGL Group. - Mr President, on behalf of my group I request that this package of reports be struck from the agenda of this session. I think that this House should show some measure of humility and some respect for the democratic process. We all know that Ireland has rejected the Lisbon Treaty and so it is of some wonderment to me that this House persists in debating that matter.
It is not democratically appropriate that this House should set aside the verdict of Ireland or that this House should be used to ratchet up pressure on Ireland in the coming months to adopt a treaty that is clearly not in our interests or in the interests of the European people. I remind Members that Ireland, and Ireland alone, had a democratic vote on this treaty and, in the only place where it was put to a democratic decision, the people rejected it.
I ask at this time, only weeks from the European elections, when the issue of the quality of our democracy is so crucial, that these reports be struck from the agenda and that we turn our attention rather to economic matters and the issue of unemployment - issues that really affect our citizens.
on behalf of the Verts/ALE Group. - (DE) Mr President, I find this line of argument beyond belief. It is not a question of ratifying the Treaty of Lisbon here today. We only want to be prepared for when it is ratified. If it is not, then everything we have decided will be wasted. However, if it is ratified - and this would then take place in October - this Parliament will have to work differently from November onwards. It would be really irresponsible of us not to be prepared. That is why this debate is necessary and why a decision must be taken.
Furthermore, Mrs McDonald, I find it especially unfair to your colleague Mrs Kaufmann, who is unfortunately leaving this Parliament, that you have not even given her the chance, at the end of her time here, to see such an important report adopted in the European Parliament. On behalf of your colleague Mrs Kaufmann, I must disagree with you.
(Applause)
Mr President, we propose including on the agenda a debate on the reform of the common fisheries policy, bearing in mind the presentation by the European Commission on 22 April of the Green Paper on the reform of this important common policy, and also bearing in mind the profound implications for this strategic sector and for fishermen of some of the proposals contained in that Green Paper. For that matter, a proposal to include this issue on the agenda has already been made by this Parliament's Committee on Fisheries, given the political importance and topicality of this debate. This part-session is the last opportunity for the current Parliament to express its opinion on this issue.
Mr President, the problem is quite simply that we will not have the time. It is not practical to start a debate, today, in the very few hours that remain, on a subject that will only be concluded in 2012 or 2013.
We discussed it in committee, during the meeting of 30 April. The opinion of all of my colleagues is that we should wait until the next parliamentary term to start to examine matters.